On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 806 to read as follows (new matter in italics):
Rule 806. Appeals by Right and by Leave.
.1-.8 — Unchanged.
.9 Attorney General notice Federal litigation. Whenever any party to a cause, wherein the Attorney General of this state is not a participating counsel of record, alleges the unconstitutionality of a statute of this state, in an action brought before the Court of Appeals, said party shall, upon the ñling of a claim of appeal or the granting of an application for leave to appeal, or for delayed appeal, or upon the issuance of an order to show cause in an original proceeding, give immediate notice of the said challenge and the subject statute to the said Attorney General, with proof of service of said notice upon the clerk of the Court of Appeals.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amended Rule 806 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1, 1975.